/1, I A_ II
                                         1               ;
                                                                                            08/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0369


                                        OP 21-0369


 ROBERT D. RIGGS,
                                                                            AUG 1 0 r21
                                                                          Bowen Greenwood
              Petitioner,                                               Clerk of Suprerna Court
                                                                           State of Montana


       v.
                                                                     ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison,

              Respondent.


       Representing hirnself, Robert D. Riggs has filed a petition for a writ of habeas
corpus, explaining that he has completed all required sex offender treatment programming
(SOP)while incarcerated, yet the Board of Pardons and Parole (Board) required hirn in its
December 12, 2018 Case Disposition to "RE-TAKE SOP II PRIOR TO NEXT
HEARING" that is scheduled for December 2024.(Emphasis in original). Riggs argues
that the Board has unconstitutionally enhanced his prison term or sentence. Because of
this "enhancement," Riggs asserts that his parole has been illegally denied. Riggs provides
copies of various programs and SOP that he has completed.
       Riggs is serving a twenty-four-year term at Montana State Prison.                  The
Gallatin County District Court irnposed a parole eligibility restriction of completion of all
three phases of SOP in its 2002 written judgrnent. Riggs appealed his convictions, and he
did not challenge the parole eligibility restriction. State v. Riggs, 2005 MT 124, 1111 1-6,
327 Mont. 196, 113 P.3d 281 (Riggs /). We affirmed. Riggs          1.
       Riggs has had three other proceedings before this Court.' Pertinent here is a recent
appeal. In 2015, Riggs filed a civil action against various employees of the Montana State


I Riggs v. State, 2011 MT 239, ¶¶ 6-8, 362 Mont. 140, 264 P.3d 693 (Riggs II)(Affirming the
District Court's denial of his petition for postconviction relief); Riggs v. Kirkegard,
No. OP 12-0279, 2012 Mont. LEXIS 477, *2 Order (Aug. 7, 2012)(Riggs III)(Denying Riggs
Prison after he received a disciplinary infraction for threatening and extortion. In 2017,
Riggs appealed the Powell County District Court's denial of his motion for default
judgment, motion to amend, and the granting of the Defendants' motion to dismiss.
Riggs v. Fletcher, No. DA 17-0291, 2018 MT 106N, ¶ 2, 2018 Mont. LEXIS 141
(Riggs IV). Riggs had a hearing, and the hearing officer found that Riggs was guilty of
threatening another inmate and conspiracy to commit blackmail. Riggs IV, ¶ 4. "As a
result of disciplinary action, Riggs received a higher custody classification, lost his prison
job, and was transferred. He was removed from his court-ordered sex offender treatment
group, was denied parole for failing to complete sex offender treatment group, and was
placed in administrative segregation." Riggs IV, ¶ 4. We affirmed. Riggs IV, ¶¶ 2, 14.
       Because of the date of Riggs's offenses (the first on September 25, 1999, and the
others from September 2000 through March 2001),the 1999 version of Montana's statutes
applies. See McDermott v. McDonald,2001 MT 89, ¶ 8, 305 Mont. 166, 24 P.3d 200(the
1985 version of the statutes applied to Petitioner McDonald). Section 46-23-201, MCA
(1999), provides:
       (1) the board may release on nonmedical parole by appropriate order any
       person confined in a state prison,.. . when in its opinion there is reasonable
       probability that the prisoner can be released without detriment to the
       prisoner or to the community.


       (4) A parole may be ordered under this section only for the best interests of
       society and not as an award ofclemency or a reduction ofsentence or pardon.
       A prisoner may be placed on parole only when the board believes that the
       prisoner is able and willing tofulfill the obligations ofa law-abiding citizen.

Section 46-23-201(1) and (4), MCA (1999). (Emphasis added).

       The Board has broad discretion in parole decisions. McDermott, ¶ 20. The Board
considered all of Riggs's program completion, his past disciplinary infraction, and other
factors. As Riggs correctly alludes, § 46-23-218, MCA,confers on the Board authority to
adopt its own rules. This same statute existed in 1999. The current version ofthe Board's

habeas corpus relief because the court had authority to impose a parole eligibility restriction).
                                                 2
administrative rules, applicable to Riggs, controls here. "Following the parole hearing,the
hearing panel may . . . grant conditional parole to occur within a specified time period or
upon completion of a contingency, including but not limited to completion of treatment or
prerelease, completion of additional clear conduct, or completion of a specific amount of
time on the sentence[1" Admin. R. M. 20.25.501(2)(c)(2016). The Board has authority
to impose conditions at a parole hearing. "A sentence, or condition included in that
sentence, is a limitation on liberty. A condition on parole is not." McDermott, ¶ 17
(italics in original).    The Board imposed a condition on Riggs's parole, not an
enhancement.
         Riggs's December 2018 Case Disposition shows the reasons for denying him parole.
The Board indicated several needs for Riggs in the Disposition:(1)Sex offender treatment;
(2)No early consideration;(3)"MORE CLEAR CONDUCT";and(4)"RE-TAKE SOP II
PRIOR TO NEXT HEARING"(Emphasis in original). The Board has authority to require
additional     or   the    same   treatment   and   more    clear     conduct    of   Riggs.
Admin. R. M.20.25.501(2)(c) (2016). The Board also noted that its conclusions were
based on the nature and severity ofthe offenses, multiple offenses, repeat sex offenses, and
strong       objection    from    criminal    justice   authorities     and/or    citizenry.
See Admin. R. M.20.25.505(2)(a) and (2)(p)(2016).
         Upon review, we conclude that the Board has authority to impose conditions for
Riggs's parole. Riggs took a step backwards in 2015 with his disciplinary infraction,
leading to his rernoval from SOP. Even though he may have completed SOP in 2018, the
Board may require him to complete SOP II again based on its concerns.
         Riggs has not demonstrated illegal incarceration. Section 46-22-101(1), MCA. The
Board has not unconstitutionally conditioned Rigg's sentence or prison term and did not
unlawfully deny him parole.
         IT IS THEREFORE ORDERED that Riggs's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.




                                              3
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Robert D. Riggs personally.
      DATED this     D    day of August, 2021.



                                                               hief Justice




                                                 /4e 6--(4
                                                 '




                                           4